Title: Abigail Adams to John Quincy Adams, 22 November 1789
From: Adams, Abigail
To: Adams, John Quincy


        
          Newyork 22 Novbr 1789
          my dear son
        
        one would suppose that the waters between N york and Road Island had produced the same effect upon you, that the Poets feign of the River Lethe, not a Line, not a word from you since you quitted Richmond Hill. are you so wholy absorpd in the study of the Law of Nations as to forget those of Nature?
        I have been very sorry since you left us that your visit was made just at the period it was. a few untoward circumstances combined to render it less agreeable to you than it would have proved since. I should not have consented to your leaving us, if I had thought I should not have follow’d in a few days but the season of the year in which I must have returnd, & the arrangments I must have made to have tarried only two months quite discouraged me. at the next adjournment I hope to come on and pass several Months at Braintree.
        Since I saw you, you have had an illusterous visiter. I hope you was one of the Choir who so aptly Serenaded him, with “the Hero comes.” he was much gratified with the attention shewn him: I have it from his own Mouth. is it in Humane Nature to be otherways? he ought to be immortal, for who can ever fill his place— I ought to inform you that the day after you left us, you had an invitation to dine there. we live in a most friendly intercourse, & madam makes very few visits but those of ceremony when she does not request my Ladyship to accompany her and I have several appointments of that kind now on Hand Let not the Busy fiend envy propogate reports so basely false as that there is any coldness Subsisting between the Families— Massachusetts alone could be guilty of such baseness. I hope the presence of the Late visiter has banishd antifederialism
        
        I hope you have visited your Father since the misfortune of his Horse has prevented him from the excursion he intended.
        Your Friends here desire to be rememberd to you and chide you for not writing. believe me most affectionatly / your &c
        Abigail Adams
      